Motion by the appellant to amend the remittitur on an appeal from an order and judgment (one paper) of the Court of Claims (Rossetti, J.), entered January 20, 1989, which was determined by decision and order of this court dated January 29, 1990 [157 AD2d 826], to delete all references to the term "late notice of intention to file a claim”, and substituting therefor the term "late claim”.
Upon the papers submitted in support of the motion and upon the papers submitted in relation thereto, it is,
Ordered that the motion is granted, the phrase "late notice of intention to file a claim” is deleted from the first line of the first paragraph, the third line of the decretal paragraph, the second line of the fifth paragraph, and the second and last line of the eighth paragraph of the decision and order of this court, and the phrase "late claim” is substituted therefor. Thompson, J. P., Brown, Eiber and Rosenblatt, JJ., concur.